IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1787
                             Filed December 23, 2015


IN THE INTEREST OF T.B.,
      Minor Child,

S.B., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Cherokee County, Mary L. Timko,

Associate Juvenile Judge.



       A mother appeals the termination of her parental rights to her child, born in

2011. AFFIRMED.



       Theresa Rachel of Deck Law, Sioux City, for appellant mother.

       Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

       Lesley Rynell of Public Defender’s Office, Sioux City, attorney and

guardian ad litem for minor child.



       Considered by Vogel, P.J., and Vaitheswaran and Bower, JJ.
                                            2


VAITHESWARAN, Judge.

          A mother appeals the termination of her parental rights to her child, born in

2011. She contends (1) the district court should not have denied her motion to

dismiss the termination petition based on the State’s failure to have her served

with process, (2) the State failed to prove the grounds for termination cited by the

district court, and (3) termination was not in the child’s best interests.

  I.         Motion to Dismiss

          The mother moved to dismiss the termination petition because she was

not personally served with process.             See Iowa Code § 232.112(3) (2015)

(requiring personal service of termination petition or service by restricted certified

mail, not less than seven days prior to the termination hearing). The district court

denied the motion after noting the mother was present for the termination hearing

and had filed a designation of exhibits and witnesses. On appeal, the mother

challenges this ruling, but not on the basis of the State’s failure to comply with

the statutory methods of service. She argues the petition should have been

dismissed for failure to state a claim:

          Evidence at trial demonstrated [she] had gained the necessary
          parenting and life management skills to now parent [the child]
          fulltime.      [She] was mentally, financially, and physically
          capable . . . to have [the child] returned to her fulltime care.

This articulation of her argument is identical to her second contention, which we

will proceed to address.

 II.         Evidence Supporting Grounds for Termination

       The district court terminated the mother’s parental rights pursuant to several

statutory provisions. We may affirm if we find clear and convincing evidence to
                                        3

support any of the grounds cited by the juvenile court. In re S.R., 600 N.W.2d

63, 64 (Iowa Ct. App. 1999).      We are persuaded section 232.116(1)(h) was

satisfied. This provision requires proof of several elements, including proof the

child cannot be returned to the parent’s custody.

   Our de novo review of the record reveals the following facts. The Department

of Human Services became involved with the family in 2012 after discovering that

the child’s father severely abused the child’s sibling. The mother did not report

the incident to authorities.   In the ensuing years, the department provided a

variety of reunification services and returned the child to the mother’s care

several times.   Each time, the mother had difficulty attending to the child’s

physical and emotional needs.

   The district court summarized the situation as follows:

          A review of the record and testimony at the termination of
      parental rights hearing clearly and convincingly show that [the
      mother] was given above and beyond every reasonable effort
      available to reunify with [the child]. Early on, [the child] and his
      sister, [], were placed with their mother on a trial home visit. That
      placement did not last. [The children] were placed back into foster
      care. Monumental efforts were again initiated to work toward
      reunification. Still, evidence to reunify was not forthcoming.
      Despite the lack of real, sustained progress, the children were
      returned to [the mother], with little to no benefit being seen to [the
      children]. Finally, instead of removing the children from [the
      mother’s] care yet again, [the mother] was given yet another
      opportunity to maintain [the children] in her care by being allowed to
      move with the children to the state of Oklahoma to reside with
      relatives.
          This move[] proved to be harmful to both children and only
      further delayed permanency for these siblings. . . . [The mother’s]
      grandmother, [], with whom the children were living, reported
      significant concerns about [the child’s] behaviors and [the mother’s]
      behaviors toward [the grandmother] and the children. The social
      worker from Oklahoma who was overseeing the placement . . . had
      such significant concerns about the children that a request was
      made to bring the children back to Iowa. The children were brought
                                         4


       back and services were again initiated to assist [the mother] in
       remedying her lack of parenting skills when she arrived back in
       Iowa about a month later. All the while, [the child’s] behaviors were
       becoming increasingly difficult, out-of-control, and at times,
       impossible to handle.
              As the situation became more and more dysfunctional, an
       effort was made to try and salvage whatever relationship was
       present between [the child] and [the mother]. . . . As the evidence
       demonstrates, . . . [the mother] was unable to parent [the child] and
       [the child’s] behaviors continued to spiral downward.
              ....
              The court finds that [the mother] has been unable to
       demonstrate an ability to adequately parent [the child], keep him
       safe, and recognize danger situations into which she has placed
       him or into which the child finds himself without her intervention.

The record contains clear and convincing evidence to support these findings. No

useful purpose would be served by providing an extensive summary of this

evidence. It is sufficient to cite the department case manager’s testimony of

“ongoing concerns with parenting [and] safety of [the child] . . . if he was in [the

mother’s] care full time.” Even a service provider who supervised several visits

and who spoke positively about the mother’s interactions with the child, saw a

need for continued supervision.

       We recognize the child’s numerous moves from foster home to foster

home may have contributed to his disruptive behaviors. But the mother was

afforded multiple opportunities to end this cycle and reassume a full-time

parenting role.   Her lack of success in implementing the skills she learned

warranted termination of her parental rights.

III.      Best Interests

   Termination must be in the child’s best interests. In re P.L., 778 N.W.2d 33,

39-40 (Iowa 2010); Iowa Code § 232.116(2). While mother and child shared a

bond, the bond was often a toxic one. By the mother’s own admission, the child
                                      5


hit her and acted aggressively towards her until shortly before the termination

hearing. Because she could not manage these behaviors, termination was in the

child’s best interests.

   AFFIRMED.